DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 13-14) and the species of polymers (polyquaternium-39 and a polyurethane comprising anionic sulfate groups) in the reply filed on 15 April 2021 is acknowledged. Claims 12 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Benn (US Patent Application Publication 2016/0175233).
	Benn discloses hair coloring compositions comprising at least two latex polymers independently selected from acrylate latex polymers and polyurethane latex polymers (abstract). Examples disclosed have the anionic acrylate latex polymer sold under the trade name Aculyn 33 as a latex polymer present in 1.25 wt% and the latex polymer sold under the trade name Acudyne 180 as the other latex polymer present in 0.2 wt% (paragraph [51] & examples 1-3). The first of these two polymers reads upon the instantly recited anionic polymer. The above cited examples also have polyquaternium-39 present in 0.11 wt%. The polyquaternium-39 is the elected species of amphoteric polymer and reads upon this ingredient recited by instant claim 1. Thus, the composition recited by independent instant claim 1 as well as dependent instant claims 1-7 and 13 are anticipated by Benn.
Instant claim 11 further recites the inclusion of cationic polymers, and such polymers are disclosed by Benn (paragraph [293]). Instant claim 14 further recites that the composition is a conditioning composition. And conditioning agents are suggested as included by Benn (claim 21) and the composition provides conditioning to the hair (paragraph [12]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benn (US Patent Application Publication 2016/0175233).
	Benn discloses hair coloring compositions comprising at least two latex polymers independently selected from acrylate latex polymers and polyurethane latex polymers (abstract). Examples disclosed have the latex polymer sold under the trade name Aculyn 33 as a latex polymer present in 1.25 wt% and the latex polymer sold under the trade name Acudyne 180 as the other latex polymer present in 0.2 wt% (paragraph [51] & examples 1-3). Benn also suggests that alternatively the latex polymer can be polyurethane-34 (paragraph [51]), and this reads upon the 
Benn thus discloses compositions comprising the individual elements of the instantly claimed combination (the anionic polyurethane and the amphoteric polymer) and together these would provide a composition as instantly claimed.  However, Benn is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision).  Thus, the composition recited by independent instant claim 1 as well as dependent instant claims 1-10 and 13 are rendered prima facie obvious.
Instant claim 11 further recites the inclusion of cationic polymers, and such polymers are disclosed by Benn (paragraph [293]). Instant claim 14 further recites that the composition is a conditioning composition. And conditioning agents are suggested as included by Benn (claim 21) and the composition provides conditioning to the hair (paragraph [12]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612